NO. 07-07-0400-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 SEPTEMBER 12, 2008

                         ______________________________


                         IN THE MATTER OF R.D.P., A CHILD

                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

                NO. 9213-J #1; HON. CORKY ROBERTS, PRESIDING
                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.

                                 Memorandum Opinion

      Appellant, R.D.P., a minor, appeals the trial court’s Order Modifying Disposition to

Texas Youth Commission. Appellant contends that the trial court erred in considering a

social history report prepared by appellant’s juvenile probation officer before determining

whether appellant had violated a condition of his probation. We affirm.

                                       Background

      In July of 2007, a hearing was held on the Potter County Attorney’s Office’s petition

which alleged that appellant had engaged in delinquent conduct by having possessed a

controlled substance, cocaine, in an amount less than one gram. Appellant waived his

right to jury trial and stipulated to the evidence. An order was entered adjudicating that
appellant had engaged in delinquent conduct and appellant was placed in the Pathways

3-H Youth Ranch. Appellant was also placed on juvenile probation. Among the conditions

of probation, appellant was required to successfully complete the program at Pathways and

not be discharged as unsuccessful.

       In August of 2007, the Potter County Attorney’s Office filed a Motion to Modify

Disposition that claimed that appellant violated the terms and conditions of his probation

because he failed to successfully complete the Pathways program and was discharged as

unsuccessful. At the hearing on the Motion to Modify, appellant pled “not true” to the

allegation. Appellant’s probation officer was called to testify. The County Attorney offered

a social case history that the probation officer had prepared for admission into evidence.

Appellant’s counsel stated, “All though [sic] this exhibit contains some hearsay material

from the Pathways program, I’m not going to object, Your Honor, because I think there’s

some information in there the Court needs to see.” Appellant’s counsel then affirmatively

stated that he had “[n]o objection” to the evidence. Subsequent to the admission of this

social case history, the probation officer testified that appellant was discharged from the

Pathways program as unsuccessful because he had been physically and verbally

aggressive toward staff and got into a fight with another resident. At the conclusion of the

hearing, the trial court modified the disposition and committed appellant to the custody of

the Texas Youth Commission.

       By one issue, appellant contends that the trial court erred by considering a social

history report prepared by appellant’s juvenile probation officer before determining whether

appellant had violated a condition of his probation.



                                             2
                                     Law and Analysis

       Appellant contends that the trial court erred by considering the probation officer’s

social history report before first making a determination whether there was reason to

modify the prior disposition. See TEX . FAM . CODE ANN . § 54.05(e) (Vernon 2002); In re

J.G., 112 S.W.3d 256, 259 (Tex.App.–Corpus Christi 2003, no pet.). Thus, appellant’s

issue relates to the timing of the trial court’s admission of this evidence.

       Juvenile courts are vested with broad discretion in determining the suitable

disposition of children found to have engaged in delinquent conduct and this is especially

true in hearings to modify disposition. In re L.R., 67 S.W.3d 332, 338 (Tex.App.–El Paso

2001, no pet.). A trial court abuses its discretion when it acts without reference to any

guiding rules or principles. In re M.A.C., 999 S.W.2d 442, 446 (Tex.App.–El Paso 1999,

no pet.).

       To preserve a complaint concerning the admission of evidence for appellate review,

a party must have presented to the trial court a timely request, objection, or motion stating

the specific grounds for the ruling sought, if the specific grounds were not apparent from

the context. TEX . R. APP. P. 33.1(a); In re R.S.C., 940 S.W.2d 750, 752 (Tex.App.–El Paso

1997, no pet.). Further, when a party affirmatively asserts during trial that they have “no

objection” to the admission of the complained of evidence, any error in the admission of

the evidence is waived. In re R.S.C., 940 S.W.2d at 752.

       In the present case, appellant did not raise any objection to the offer of the social

history report. In fact, appellant affirmatively stated that he had “no objection” to the

admission of the evidence and actually thought that there was information in the report that

the trial court “needs to see.” As a result, we conclude that appellant did not preserve his

                                              3
objection to the admission of the social history report and, in fact, affirmatively waived any

complaint regarding the admission of this evidence. In re R.S.C., 940 S.W.2d at 752.

Thus, we overrule appellant’s issue.

                                          Conclusion

         Having overruled appellant’s sole issue on appeal, we affirm the judgment of the trial

court.



                                                   Mackey K. Hancock
                                                        Justice




                                               4